There was a trial by jury, and verdict and judgment for the plaintiff) for § 10 05. It was moved to reverse the judgment of the justice on the ground that the action was misconceived : that it must be considered as an action on the case, according to the style of the action in the record of the justice, or an action of trespass, as stated in the state of demand ; in either case, the subject matter of the action did not accord with the action brought, for if the state of demand could be supported at all, it must be by considering it as containing a charge for boards sold and delivered, which is a simple contract debt, and according to the positive provisions of the statute, the action to recover which, must be an action of debt and not otherwise. The charge for trouble and plague about the boards, was too vague and uncertain a charge to maintain an action; — The Court being of that opinion, Reversed the judgment.